DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/30/2022, with respect to the rejection(s) of claim(s) 1-4 and 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Honda et al. U.S. PGPub 2020/0388545.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Honda et al. U.S. PGPub 2020/0388545.
Regarding claim 1, Honda discloses a substrate processing system, comprising: one or more transfer chambers (e.g. pg. 1-2, ¶3-5 and 14-19); a plurality of process chambers (e.g. stages of semiconductor processes) connected to the one or more transfer chambers, the plurality of process chambers comprising a first process chamber comprising a first plurality of sensors and a second process chamber comprising a second plurality of sensors (e.g. pg. 1-2, ¶14-19; pg. 3, ¶31); and a computing device connected to each of the plurality of process chambers, wherein the computing device is to:  receive one or more first measurements from at least one of the first plurality of sensors of the first process chamber during or after a first instance of a process performed within the first process chamber, wherein the process comprises a seasoning process performed on the first process chamber after performing maintenance (e.g. corrective maintenance) on the first process chamber, and wherein the one or more first measurements comprise a first set of measurements from the first plurality of sensors generated during the first instance of the process (e.g. pg. 1-2, ¶9 and 14-19; pg. 3, ¶31-34; pg. 4, ¶54 and 56; pg. 5, ¶77-80; pg. 6, ¶93; Fig. 1-3); process the one or more first measurements using a trained machine learning model, wherein the trained machine learning model is to generate a first output based on processing of the one or more first measurements, wherein the first output comprises an indication (e.g. state of components after replacement, ¶93) that the first process chamber is ready to be brought back into service (e.g. pg. 1-2, ¶9 and 14-19; pg. 3, ¶31-34; pg. 4, ¶54 and 56; pg. 5, ¶77-80; pg. 6, ¶93; Fig. 1-3); cause a first action (e.g. maintenance, repair or replacement) to be performed with respect to the first process chamber based on the first output of the trained machine learning model (e.g. pg. 1, ¶9; pg. 6, ¶93); determine a first result of the first action (e.g. pg. 1, ¶9; pg. 6, ¶93); and update a training of the trained machine learning model based on the one or more first measurements, the first output, and the first result of the first action (e.g. pg. 1-2, ¶9 and 14-19; pg. 3, ¶31-34; pg. 4, ¶54 and 56; pg. 5, ¶77-80; pg. 6, ¶93; Fig. 1-3).
 	Regarding claim 2, Honda discloses the substrate processing system of claim 1, wherein the plurality of process chambers are configured to perform the seasoning process (e.g. pg. 1-2, ¶9 and 14-19; pg. 3, ¶31-34; pg. 4, ¶54 and 56; pg. 5, ¶77-80; pg. 6, ¶93; Fig. 1-3).
 	Regarding claim 3, Honda discloses the substrate processing system of claim 1, wherein the computing device is further to: receive one or more second measurements from at least one of the second plurality of sensors of the second process chamber during or after a second instance of the process performed within the second process chamber (e.g. pg. 1-2, ¶9 and 14-19; pg. 3, ¶31-34; pg. 4, ¶54 and 56; pg. 5, ¶77-80; pg. 6, ¶93; Fig. 1-3); process the one or more second measurements using the trained machine learning model to generate a second output (e.g. pg. 1-2, ¶9 and 14-19; pg. 3, ¶31-34; pg. 4, ¶54 and 56; pg. 5, ¶77-80; pg. 6, ¶93; Fig. 1-3); cause a second action to be performed with respect to the second process chamber based on the second output of the trained machine learning model (e.g. pg. 1-2, ¶9 and 14-19; pg. 3, ¶31-34; pg. 4, ¶54 and 56; pg. 5, ¶77-80; pg. 6, ¶93; Fig. 1-3); 
determine a second result of the second action (e.g. pg. 1-2, ¶9 and 14-19; pg. 3, ¶31-34; pg. 4, ¶54 and 56; pg. 5, ¶77-80; pg. 6, ¶93; Fig. 1-3); and update the training of the trained machine learning model based on the one or more second measurements, the second output, and the second result of the second action (e.g. pg. 1-2, ¶9 and 14-19; pg. 3, ¶31-34; pg. 4, ¶54 and 56; pg. 5, ¶77-80; pg. 6, ¶93; Fig. 1-3).
 	Regarding claim 4, Honda discloses the substrate processing system of claim 1, further comprising: a factory interface connected to the at least one or more transfer chambers via one or more load lock (e.g. pg. 1-2, ¶9 and 14-19; pg. 3, ¶31-34; pg. 4, ¶54 and 56; pg. 5, ¶77-80; pg. 6, ¶93; Fig. 1-3); 
wherein the computing device is an on-tool computing device that is attached to at least one of a  transfer chamber of the one or more transfer chambers, a process chamber of the plurality of process chambers, or the factory interface (e.g. pg. 1-2, ¶9 and 14-19; pg. 3, ¶31-34; pg. 4, ¶54 and 56; pg. 5, ¶77-80; pg. 6, ¶93; Fig. 1-3).
 	Regarding claim 11, Honda discloses the substrate processing system of claim 1, wherein the trained machine learning model comprises a neural network (e.g. pg. 3, ¶27).

Allowable Subject Matter
Claims 6, 13, 16, 17, 20, 22-25, 27 and 28 are allowed.
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
December 12, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116